UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-6168


COLECO TAYLOR BEST,

                Plaintiff - Appellant,

          v.

TRAVIS R. SPARKS; MATT MILLER; CHUCK ARNOLD; AARON CANTWELL;
JERIMEE HOOKER; DEPUTY HOWELL; CHRIS WORTH; MICHAEL DAWSON;
BRIAN DAWSON; CHARLES SHAEFFER,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:13-ct-03140-FL)


Submitted:   March 27, 2014                  Decided:    April 1, 2014


Before MOTZ, Circuit    Judge,    and   HAMILTON   and   DAVIS,   Senior
Circuit Judges.


Affirmed by unpublished per curiam opinion.


Coleco Taylor Best, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Coleco Taylor Best appeals the district court’s order

dismissing as frivolous his civil rights complaint.                     We have

reviewed the record and find no reversible error.                   Accordingly,

we affirm for the reasons stated by the district court.                    Best v.

Sparks,    No.    5:13-ct-03140-FL       (E.D.N.C.   Jan.    8,     2014).      We

dispense    with       oral   argument    because    the    facts    and     legal

contentions      are   adequately   presented   in    the   materials        before

this court and argument would not aid the decisional process.



                                                                        AFFIRMED




                                         2